IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60818
                         Summary Calendar



LINDA BRUCE, As Natural Mother and
Next Friend of Samantha T.,

                                         Plaintiff-Appellant,

versus

STEVE E. WIGLEY, Etc.; ET AL.,
                                        Defendants,

SOUTH PANOLA SCHOOL DISTRICT, Jointly and Severally;
RUTH BALL, Individually, Jointly, and Severally;
MARTHA LYNN JOHNSON, Individually, Jointly, and Severally;
TRACY TAYLOR, Individually, Jointly, and Severally,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 2:99-CV-146-EM
                       --------------------
                          August 6, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Linda Bruce appeals the summary-judgment dismissal of her

claims brought under Title IX of the Education Amendments of

1972, 20 U.S.C. § 1681, and Mississippi law.   Bruce contends that

the South Panola School District had notice that Samantha T. was

experiencing student-on-student harassment, yet the school


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60818
                                -2-

district acted unreasonably and with deliberate indifference by

failing to investigate and protect Samantha T.   Bruce contends

that summary judgment was not appropriate because there were

factual issues in dispute concerning whether the school

district’s response to the harassment, in light of its knowledge

of Samantha T.’s situation, was clearly unreasonable.

     We review “the grant of a summary judgment motion de novo,

using the same criteria used by the district court.”       Fraire v.

City of Arlington, 957 F.2d 1268, 1273 (5th Cir. 1992).      Summary

judgment is proper if the pleadings and record evidence “show

that there is no genuine issue as to any material fact and that

the moving party is entitled to a judgment as a matter of law.”

Fed. R. Civ. P. 56(c).   To defeat a properly supported summary-

judgment motion, the nonmovant must provide affidavits or other

competent summary-judgment evidence that sets forth specific

facts showing the existence of a genuine issue for trial.      Fed.

R. Civ. P. 56(e).

     Bruce did not produce evidence to show that the South Panola

School District acted with deliberate indifference to student-on-

student harassment, of which it had actual knowledge, that was

“so severe, pervasive, and objectively offensive” that it can be

said to have deprived Samantha T. “of access to the educational

opportunities or benefits provided by the school.”     Davis v.

Monroe County Bd. of Educ. 526 U.S. 629, 650 (1999).    The

magistrate judge did not err in concluding as a matter of law

that the school district’s response was not “clearly unreasonable

in light of the known circumstances.”     Id. at 648-49.
                          No. 00-60818
                               -3-

     On the state tort claims, Bruce did not produce evidence

that the appellees breached a duty owed to Samantha T. to provide

a safe school environment under the circumstances.   See Pearl

Pub. Sch. Dist. v. Groner, ___ So. 2d ___, 2001 WL 393902 at ¶ 14

(Miss. Apr. 19, 2001) (No. 1999-CA-02027-SCT); Summers v. St.

Andrew’s Episcopal Sch., 759 So. 2d 1203, 1213 (Miss. 2000).

     Accordingly, the judgment of the magistrate judge is

AFFIRMED.